UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1076


MARTIN RUGAMBA,

                  Plaintiff – Appellant,

          v.

ROCKLEDGE BUS (TOUR), INC.; ROCKLEDGE BUS (TOUR) INC.
SUPERVISOR; MTA POLICE OFFICER 1; MTA POLICE OFFICER 2; MTA
BUS DRIVER; MTA TRAIN OPERATOR; AMTRAK 3 UNKNOWN AGENTS;
7-ELEVEN, INC.; 7-ELEVEN, INC. 2 UNKNOWN EMPLOYEES; DOES
1-20,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:15-cv-03948-GLR)


Submitted:   June 23, 2016                  Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Martin Rugamba, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Martin Rugamba seeks to appeal the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint.                              This court

may   exercise      jurisdiction     only       over    final    orders,       28   U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders,

28    U.S.C.   §    1292   (2012);    Fed.       R.    Civ.    P.     54(b);    Cohen   v.

Beneficial      Indus.     Loan   Corp.,        337    U.S.    541,    545-47       (1949).

Because the deficiencies identified by the district court may be

remedied by the filing of an amended complaint, we conclude that

the order Rugamba seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order.                        Goode v. Cent.

Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015);

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1066-67 (4th Cir. 1993).

       Accordingly,        we     dismiss        the     appeal        for      lack    of

jurisdiction.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this      court   and    argument      would    not    aid    the     decisional

process.

                                                                                DISMISSED




                                            2